In a proceeding by an adult adoptee, inter alia, for permission to review and inspect the sealed *619records of her adoption (see Domestic Relations Law, § 114), petitioner appeals from an order of the Surrogate’s Court, Nassau County, dated December 22, 1975, which denied her application. Order modified, on the facts, by adding thereto, immediately after the word "denied”, the following: "except that petitioner shall be entitled to have access to the file of her • adoption to review and inspect her medical records and those of her natural parents, and any other material therein relating to genetic or hereditary conditions.” As so modified, order affirmed, without costs or disbursements. Petitioner is a married woman and is thinking of starting her own family. Her concern or preoccupation with the possibility of some genetic or hereditary factor in her background which might foretell a problem for any issue she might bear constitutes "good cause” to allow her access to any medical reports or related matter contained in the records of her adoption. Medical information of this or any other nature concerning the adoptee should be freely disclosed (see Domestic Relations Law, § 114, with respect to the furnishing of the child’s medical history to the adoptive parents). We, therefore, direct the Surrogate to make available to petitioner, from the file pertaining to her adoption, her medical records and those of her natural parents, as well as any other material therein relating to possible genetic or hereditary conditions, while deleting therefrom any nonpertinent information, including the names of the natural parents. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.